  Case: 1:19-cv-00360-MRB Doc #: 39 Filed: 03/30/20 Page: 1 of 10 PAGEID #: 392




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
PRETERM-CLEVELAND, INC., et al.,       :
                                       :
          Plaintiffs,                  :    Case No. 1:19-cv-00360
v.                                     :
                                       :
DAVID YOST, et al.,                    :    Judge Barrett
                                       :
          Defendants.                  :

             EXPEDITED MOTION TO FILE SUPPLEMENTAL COMPLAINT

         Plaintiffs Preterm-Cleveland, Planned Parenthood Southwest Ohio Region, Sharon Liner,

M.D., Planned Parenthood of Greater Ohio, Women’s Med Group Professional Corporation, and

Capital Care Network of Toledo move to file a supplemental complaint pursuant to Federal Rule

of Civil Procedure 15(d).1 In light of Plaintiffs’ need for urgent relief, the Court should expedite

its ruling on this motion. And as explained below, the Court should permit supplementation on

an expedited basis because it would promote judicial economy and supplementation will not

prejudice Defendants.

                                        BACKGROUND

         As the Court is aware, this case challenges Ohio’s attempt to ban nearly all abortions.

Specifically, this action challenges Ohio Senate Bill 23 (“S.B. 23”), which bans abortions after

embryonic or fetal cardiac activity is detected except in extremely narrow circumstances.

Verified Compl. for Declaratory & Injunctive Relief ¶¶ 27–28, Doc. 1. Cardiac activity is

generally detectable with vaginal ultrasound beginning at approximately six weeks, zero days

LMP. Id. ¶ 32. See generally Preterm-Cleveland v. Yost, 394 F. Supp. 3d 796, 799 (S.D. Ohio

2019).

         1
         The proposed Supplement to the Verified Complaint is attached as Exhibit A, and
redline version showing the changes is attached as Exhibit B.
  Case: 1:19-cv-00360-MRB Doc #: 39 Filed: 03/30/20 Page: 2 of 10 PAGEID #: 393




       This Court properly preliminarily enjoined S.B. 23’s enforcement, concluding that “based

on current United States Supreme Court precedent, . . . Plaintiffs [were] certain to succeed on the

merits of their claim that S.B. 23 is unconstitutional on its face.” Id. at 800, 804. The Court

reasoned that S.B. 23 erected “not merely [a] ‘substantial,’ but, rather, [an] ‘insurmountable’”

obstacle, and thus, “[a]s a matter of law,” the Court’s decision in Planned Parenthood of

Southeastern Pennsylvania v. Casey, 505 U.S. 833 (1992), “dictate[d] a finding in Plaintiffs’

favor on the likelihood of success on the merits.” Id. at 801. As the Court observed, the Supreme

Court has long concluded that “‘[b]efore viability, the State’s interests are not strong enough

to support a prohibition of abortion or the imposition of a substantial obstacle to the women’s

effective right to elect the procedure.’” Id. at 803 (emphasis in original) (quoting Casey, 505 U.S.

at 846).

       Despite this Court’s injunction, the State is again attempting to ban abortions—this time

starting at ten weeks LMP rather than six weeks. Since the Court’s preliminary injunction,

Defendant Acton, the Director of the Ohio Department of Health (“ODH”), issued an order

barring all “non-essential” surgeries and medical procedures in Ohio during the COVID-19

outbreak (“Director’s Order”),2 and ODH has threatened to apply that Order to ban nearly all

surgical abortions. As a result, the Director’s Order amounts to a ban on abortion for all patients

who are more than ten weeks pregnant (as well as a ban on abortion at earlier gestational points

among patients for whom medication abortion cannot appropriately be used).

                                          ARGUMENT

       Federal Rule of Civil Procedure 15(d) provides that a court “may, on just terms, permit a

party to serve a supplemental pleading setting out any transaction, occurrence, or event that



       2
           See Exhibit B to the Proposed Supplemental Complaint.
                                                 2
  Case: 1:19-cv-00360-MRB Doc #: 39 Filed: 03/30/20 Page: 3 of 10 PAGEID #: 394




happened after the date of the pleading to be supplemented.” Supplementation is appropriate

when it “will promote the economic and speedy disposition of the entire controversy between the

parties, will not cause undue delay or trial inconvenience, and will not prejudice the rights of any

of the other parties to the action.” 6A Charles A. Wright & Arthur R. Miller et al., Federal

Practice and Civil Procedure § 1504 (3d ed. 2016). It is also well established that a supplemental

complaint may include “new claims, defenses, and parties to the lawsuit.” Mattox v. Edelman,

851 F.3d 583, 592 (6th Cir. 2017). The Sixth Circuit has a “liberal policy” in favor of

supplemental pleadings. Id. at 592; see also McHenry v. Ford Motor Co., 269 F.2d 18, 25 (6th

Cir. 1959) (noting that “applications for leave to serve a supplemental complaint are normally

granted” and that “[t]he courts give [Rule 15(d)] a liberal construction”); Ne. Ohio Coal. for the

Homeless v. Husted, 837 F.3d 612, 625 (6th Cir. 2016) (“Rule 15(d) aims to give the court broad

discretion in allowing a supplemental pleading.” (internal quotation marks omitted)); Amos v.

PPG Indus., Inc., No. 2:05-CV-70, 2017 WL 10438752, at *2 (S.D. Ohio Apr. 19, 2017) (Kemp,

M.J.) (“A similar standard applies for Rule 15(d) as for Rule 15(a)(2), which states that when a

party seeks leave of court in order to file an amended pleading, ‘[t]he court should freely give

leave when justice so requires.’” (quoting Spies v. Voinovich, 48 Fed. App’x 520, 527 (6th Cir.

2002))).

       This preference for supplementation under Rule 15(d) aims to serve judicial economy.

See, e.g., Griffin v. Cty. Sch. Bd. of Prince Edward Cty., 377 U.S. 218, 226 (1964) (“Such

amendments [under Rule 15(d)] are well within the basic aim of the rules to make pleadings a

means to achieve an orderly and fair administration of justice.”). Supplementation is so favored

that “if [the] defendant does not show that he will be injured by the filing of such amendments,

applications under Rule 15(d) are ‘normally granted.’” Amos, 2017 WL 10438752, at *2 (quoting



                                                 3
  Case: 1:19-cv-00360-MRB Doc #: 39 Filed: 03/30/20 Page: 4 of 10 PAGEID #: 395




McHenry, 269 F.2d at 25); see also Vernay Labs., Inc. v. Indus. Elec. Rubber Co., 234 F. Supp.

161, 167 (N.D. Ohio 1964); Hairston v. Bowerman, No. 3:19-CV-37, 2020 WL 1140068, at *3

(N.D. Ohio Mar. 9, 2020) (“The Federal Civil Rules embrace liberal pleading standards and,

unless a proposed pleading would result in undue prejudice to the opposing party, has been

unduly delayed, has not been offered in good faith, or would be futile, leave to amend should be

granted.” (internal quotation marks omitted)).

        In addition, “Rule 15(d) of the Federal Rules of Civil Procedure plainly permits

supplemental amendments to cover events happening after suit, and it follows, of course, that

persons participating in these new events may be added if necessary.” Griffin, 377 U.S. at 227;

Ne. Ohio Coal. for the Homeless v. Husted, No. 2:06-CV-00896, 2015 WL 13034990, at *5

(S.D. Ohio Aug. 7, 2015), amended nunc pro tunc, No. 2:06-CV-896, 2016 WL 8223066 (S.D.

Ohio Mar. 17, 2016) (Marbley, J.) (citing Griffin for the proposition that Rule 15(d)

contemplates that supplemental factual allegations may give rise to new legal theories and new

parties).

        For good cause shown, the Court may consider an urgent motion early and expedite its

ruling. S.D. Ohio Civ. Rule 7.1(b)(3); see also Tri Cty. Wholesale Distributors, Inc. v. Labatt

USA Operating Co., LLC, No. 2:13-CV-317, 2013 WL 12180497, at *2 (S.D. Ohio Apr. 22,

2013) (stating that “[c]ourts considering motions to expedite typically apply a ‘good cause’

standard” and that “[g]ood cause is often found when there is a request for a preliminary

injunction” (citation omitted)).

  I.    Supplementation Promotes Judicial Economy

        Granting this motion will further the interests underlying Rule 15(d) in multiple respects.

First, there is substantial legal and factual overlap between the claims asserted in the original



                                                 4
  Case: 1:19-cv-00360-MRB Doc #: 39 Filed: 03/30/20 Page: 5 of 10 PAGEID #: 396




Verified Complaint and the proposed Supplemental Complaint, and as a result of earlier

proceedings in this case, the Court is familiar with the pertinent subject matter. In particular, both

pleadings focus on the “central principle” in Roe v. Wade, 410 U.S. 113 (1973), that “[b]efore

viability, the State’s interests are not strong enough to support a prohibition on abortion.” Casey,

505 U.S. at 846, 871. As this Court recognized in its preliminary injunction decision, S.B. 23’s

six-week ban on abortion would “have the effect of preventing nearly all [previability] abortions

in Ohio,” and as such, the obstacle erected would “not merely [be] ‘substantial,’ but, rather,

‘insurmountable.’” Preterm-Cleveland, 394 F. Supp. 3d at 801. These findings apply with equal

force to the Director’s Order, which, if enforced to ban surgical abortions, will ban nearly all

abortions at ten weeks and later.

       Moreover, as a result of the earlier proceedings in this case (as well as in Planned

Parenthood Southwest Ohio Region v. Yost, 375 F. Supp. 3d 848 (S.D. Ohio 2019)), the Court

has significant familiarity with many of the facts that are relevant to the claims in Plaintiffs’

proposed Supplemental Complaint. For instance, these facts include the provision of abortion in

Ohio, the safety of abortion, the reasons patients seek abortion, the burdens faced by patients

seeking abortion care, and the harms caused by denying or delaying abortion care. As a result of

the Court’s “familiarity with the subject matter,” supplementation would “serv[e] the efficient

administration of justice.” Ohio Valley Envtl. Coal. v. U.S. Army Corps of Engineers, 243 F.R.D.

253, 257 (S.D. W. Va. 2007).

       Second, not only is the Court familiar with the overlapping subject matter but the

Director’s Order, if enforced to ban all surgical abortions, would nullify a majority of the relief

the Court granted with its preliminary injunction. According to the latest data from ODH, more




                                                  5
  Case: 1:19-cv-00360-MRB Doc #: 39 Filed: 03/30/20 Page: 6 of 10 PAGEID #: 397




than 56% of abortions in the state in 2018 were surgical abortions.3 Supplementation is therefore

appropriate to “prevent [an] end-run by the State,” United States v. Ohio, No. 2:08-CV-00475,

2014 WL 1308718, at *4 (S.D. Ohio Mar. 28, 2014) (Marbley, J.), which would “circumvent”

the relief ordered by the Court earlier in this litigation, Griffin, 377 U.S. at 226.

        Third, supplementation will prevent unnecessary duplication of efforts and conserve

judicial resources by consolidating most of the same plaintiffs and defendants addressing many

of the same facts, issues, and claims in a single lawsuit. See, e.g., Ohio, 2014 WL 1308718, at *7

(granting the plaintiff’s motion to file a supplemental complaint to avoid “piecemeal litigation

and needless waste of judicial resources”). Nearly all of the original plaintiffs seek relief against

the same defendants in this action.

        For these reasons, if Plaintiffs were required to file a new action, the two actions would

clearly be related under Local Rule 3.1(b).4 Denying supplementation and requiring a new, and

related action would result in “pointless formality,” and a purpose of Rule 15(d) is to avoid that

by promoting an “efficient mechanism for litigating such claims.” United States ex rel. Gadbois



        3
           John Paulson & Donna L. Smith, ODH, Induced Abortions in Ohio 23 (2019),
https://tinyurl.com/ufxuqpw.
         4
           Under the local rule, actions are related if they:
        (1) Arise from the same or substantially identical transaction, happening, or event; or
                 (2) Call for a determination of the same or substantially identical questions of law
        or fact; or
                (3) Would entail a substantial duplication of effort and expense by the Court and
        the parties if heard by different Judges; or
               (4) Seek relief that could result in a party’s being subject to conflicting orders of
        this Court.
S.D. Ohio Civ. Rule 3.1(b).
                                                   6
  Case: 1:19-cv-00360-MRB Doc #: 39 Filed: 03/30/20 Page: 7 of 10 PAGEID #: 398




v. PharMerica Corp., 809 F.3d 1, 4 (1st Cir. 2015) (citing Predator Int’l, Inc. v. Gamo Outdoor

USA, Inc., 793 F.3d 1177, 1186–87 (10th Cir. 2015)).5 Accordingly, under the Sixth Circuit’s

liberal standard for allowing supplementation, Plaintiffs’ motion should be granted.

 II.   Supplementation Will Not Prejudice Defendants

       The filing of the proposed Supplemental Complaint will not prejudice Defendants. The

parties have not engaged in any discovery, and there has been no significant activity in the case

since briefing completed on Plaintiffs’ motion for judgment on the pleadings. Indeed, a

discovery schedule has not yet been set because the Court delayed the filing of the parties’ Rule

26(f) Report until fourteen days after the Court rules on Plaintiffs’ motion for judgment on the

pleadings. See Notation Order (Sept. 11, 2019). Thus, no party would be prejudiced by

supplementation. See Phelps v. McClellan, 30 F.3d 658, 662–63 (6th Cir. 1994) (“In determining

what constitutes prejudice, the court considers whether the assertion of the new claim or defense

would: require the opponent to expend significant additional resources to conduct discovery and

prepare for trial; significantly delay the resolution of the dispute; or prevent the plaintiff from

bringing a timely action in another jurisdiction.”); Sims v. Montgomery Cty. Comm’n, 873 F.

Supp. 585, 610 (M.D. Ala. 1994) (finding defendants would suffer no prejudice from amendment

when, inter alia, they would not be subject to any additional discovery or trial preparation);

Ohio, 2014 WL 1308718, at *7 (same).



       5
          See also Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981) (“[I]t is
appropriate for the court to consider judicial economy and the most expeditious way to dispose
of the merits of the litigation.”); New Amsterdam Cas. Co. v. Waller, 323 F.2d 20, 28–29 (4th
Cir. 1963) (“Rule 15(d) of the Federal Rules of Civil Procedure provides for such a supplemental
pleading. It is a useful device, enabling a court to award complete relief, or more nearly complete
relief, in one action, and to avoid the cost, delay and waste of separate actions which must be
separately tried and prosecuted. So useful they are and of such service in the efficient
administration of justice that they ought to be allowed as of course . . . .”).
                                                7
  Case: 1:19-cv-00360-MRB Doc #: 39 Filed: 03/30/20 Page: 8 of 10 PAGEID #: 399




       Finally, Plaintiffs bring this motion in good faith—to preserve the full scope of the

Court’s preliminary injunction, which protects Plaintiffs’ patients’ constitutional rights. The

filing of the proposed Supplemental Complaint is not futile, as it is not designed to correct any

deficiencies in the original Verified Complaint but instead to add new claims and a new plaintiff

(and the factual allegations necessary for that purpose).

       Thus, supplementation will not prejudice Defendants, and the Court should grant

Plaintiffs’ motion.

                                         CONCLUSION

       Good cause exists for an expedited ruling on this motion, given Plaintiffs’ need for urgent

relief. For the reasons set forth above, the Court should grant this motion and permit Plaintiffs to

file the attached proposed Supplemental Complaint.


       Dated: March 30, 2020


                                                  Respectfully Submitted,

                                                  /s/ B. Jessie Hill
                                                  B. Jessie Hill #0074770
                                                  Trial Attorney for Plaintiffs
                                                  Cooperating Counsel for the American Civil
                                                  Liberties Union of Ohio Foundation
                                                  American Civil Liberties Union of Ohio
                                                  4506 Chester Ave.
                                                  Cleveland, OH 44103
                                                  (216) 368-0553
                                                  (216) 368-2086 (fax)
                                                  bjh11@cwru.edu
                                                  Counsel for Plaintiff Preterm-Cleveland

                                                  Elizabeth Watson*
                                                  Rachel Reeves*
                                                  Brigitte Amiri*

                                                 8
Case: 1:19-cv-00360-MRB Doc #: 39 Filed: 03/30/20 Page: 9 of 10 PAGEID #: 400




                                      American Civil Liberties Union Foundation
                                      125 Broad Street, 18th Floor
                                      New York, NY 10004
                                      (212) 549-2633
                                      (212) 549-2650 (fax)
                                      ewatson@aclu.org
                                      rreeves@aclu.org
                                      bamiri@aclu.org
                                      Counsel for Plaintiff Preterm-Cleveland

                                      Carrie Y. Flaxman**
                                      Richard Muniz*
                                      Planned Parenthood Federation of America
                                      1110 Vermont Ave NW, Suite 300
                                      Washington, DC 20005
                                      (202) 973-4800
                                      (202) 296-3480 (fax)
                                      richard.muniz@ppfa.org
                                      julie.murray@ppfa.org
                                      Counsel for Plaintiffs Planned Parenthood
                                      Southwest Ohio Region, Planned Parenthood
                                      of Greater Ohio, and Sharon Liner, M.D.

                                      Hana Bajramovic**
                                      Planned Parenthood Federation of America
                                      123 William Street, Floor 9
                                      New York, NY 10038
                                      (212) 541-7800
                                      (212) 247-6811 (fax)
                                      hana.bajramovic@ppfa.org
                                      Counsel for Plaintiffs Planned Parenthood
                                      Southwest Ohio Region, Planned Parenthood
                                      of Greater Ohio, and Sharon Liner, M.D

                                      Jennifer L. Branch # 0038893
                                      Alphonse A. Gerhardstein # 0032053
                                      Gerhardstein & Branch Co. LPA
                                      441 Vine Street, Suite 3400
                                      Cincinnati, OH 45202
                                      (513) 621-9100


                                     9
Case: 1:19-cv-00360-MRB Doc #: 39 Filed: 03/30/20 Page: 10 of 10 PAGEID #: 401




                                       (513) 345-5543 (fax)
                                       jbranch@gbfirm.com
                                       agerhardstein@gbfirm.com
                                       Counsel for Plaintiffs Planned Parenthood
                                       Southwest Ohio Region, Planned
                                       Parenthood of Greater Ohio, Sharon Liner,
                                       M.D., Women’s Med Group Professional
                                       Corporation and Capital Care Network of
                                       Toledo

                                       Freda J. Levenson #0045916
                                       American Civil Liberties Union of Ohio
                                       Foundation
                                       4506 Chester Avenue
                                       Cleveland, OH 44103
                                       (614) 586-1972 x 125
                                       (216) 472-2210 (fax)
                                       flevenson@acluohio.org
                                       Counsel for Plaintiff Preterm-Cleveland

                                       * Admitted pro hac vice
                                       ** Pro hac vice forthcoming




                                     10
